Citation Nr: 1312813	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular joint separation of the right shoulder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, from January to August 1991, and from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee and right shoulder disabilities, and assigned a 10 percent evaluation for each of these disorders.  The Veteran disagreed with the assigned ratings.  This case has been before the Board in November 2007, May and November 2010, and again in April 2012, and was remanded on each occasion for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran testified at a hearing before a Veterans Law Judge in September 2006.  Unfortunately, that Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact by a letter dated March 2013, and was given an opportunity to request another hearing.  The Veteran responded the following month, and indicated he wanted to testify at a hearing before a Veterans Law Judge at the RO.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant and his representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


